Citation Nr: 1040446	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation greater than 40 percent 
for herniated nucleus pulposus, L3, L4, L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 Regional Office (RO) in St. Louis, 
Missouri rating decision, which continued the Veteran's 40 
percent evaluation for herniated nucleus pulposus, L3, L4, L5.

Subsequent to the last supplemental statement of the case (SSOC), 
additional evidence was added to the claims file.  If an SOC or 
SSOC is prepared before the receipt of further evidence, an SSOC 
must be issued, as provided in 38 C.F.R. § 19.31 (2010), unless 
the additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a) (2010).  In this case, 
to the extent that the new evidence purportedly relates to the 
claim for an increased rating for the Veteran's low back 
disability, the Board finds that the newly obtained evidence is 
not pertinent because it is duplicative of other medical 
treatment records in the claims file.  Therefore, the Board finds 
a Remand for RO consideration of the newly acquired evidence 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing to 
the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  
Consequently, the Veteran's claim is ready for appellate review.

The Veteran's claim previously was remanded by the Board in 
October 2009 for further development.  The requested development 
having been completed, the claim is again before the Board.

Finally, the Board notes that the Veteran has asserted 
that he is unemployed due to service-connected 
disabilities, thus raising a claim for a total disability 
evaluation based on individual unemployability (TDIU).  
The U.S. Court of Appeals for Veterans Claims has held 
that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, 
if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the Veteran or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for 
an increased rating is whether a total rating based on 
individual unemployability as a result of that disability 
is warranted.  Id at 455.  That said, the claims for 
increased evaluation and TDIU may be separately 
adjudicated.  Id at 454 (noting that claims for increased 
evaluations and TDIU claims may be separately 
adjudicated).  As such, the matter is referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  The Veteran's low back disability, to include herniated 
nucleus pulposus, L3, L4, L5, is manifested by pain, limitation 
of motion, and degenerative disc disease, confirmed by x-rays.

2.  The Veteran's low back disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent 
for herniated nucleus pulposus, L3, L4, L5, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

VCAA letters dated in September 2005 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The April 2006 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and post-service VA 
treatment records are in the file.  Post service medical records 
identified by the Veteran have been associated with the claims 
file, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran an appropriate VA examination in 
December 2005.  In addition, pursuant to the Board's October 2009 
remand directives, the Veteran was afforded another VA 
examination in December 2009, based on the medical evidence 
suggesting worsening symptomatology since the time of the 
previous VA examination.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations discussed the clinical findings and the Veteran's 
reported history as necessary to rate the disability under the 
applicable rating criteria.  Specifically, the examinations 
provide sufficient information to assess the current severity of 
the Veteran's low back disability.  Based on the examinations and 
the fact there is no rule as to how current an examination must 
be, the Board concludes the examinations in this case are 
adequate upon which to base a decision.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As will be explained below, staged ratings are not appropriate 
because the severity of the Veteran's disabilities were 
consistent throughout the appellate time period. 
 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2010).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45. 
 
The Veteran alleges his low back disability is more severe than 
currently rated.

The Veteran's low back disability is rated under DC 5243 for 
intervertebral disc syndrome.  Regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating disabilities of the 
thoracic, lumbar, and cervical spine.  Effective from September 
26, 2003, disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for DCs 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2010). 

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id, and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. 51,455 
(August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating 
was warranted where incapacitating episodes have a total duration 
of at least two weeks but less than 4 weeks during the past 12 
months.  "Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the Veteran to 
be rated separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

In short, the only diagnostic criteria that provides for a rating 
greater than 40 percent, requires a medical finding of ankylosis 
of the spine or that the low back disability caused 
incapacitating episodes amounting to at least six weeks over a 12 
month period.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

Following a review of the available evidence in this case, and 
the applicable laws and regulations, it is the Board's conclusion 
that the evidence does not warrant a rating greater than 40 
percent under any of the spine DCs.

Based on the Veteran's claim for an increased rating, he was 
afforded a VA examination in December 2005.  The examiner noted 
review of the claims file.  The Veteran reported pain in the 
left, mid, and right paralumbar region, with some radiation of 
pain into the lower extremities on a daily basis, worse on the 
right.  The Veteran denied weakness or bowel or bladder 
incontinence.  The Veteran had a normal gait and was not 
unsteady.  The Veteran denied a history of falls.  The Veteran 
did not use or need a cane or other assistive device for 
ambulation.  The Veteran denied any true flare-ups of pain and 
stated that his range of motion was not additionally limited by 
pain, fatigue, or repetitive motion.  The Veteran noted that he 
was unemployed and had last worked four years ago as a handyman.  
On examination there was no tenderness to palpation, with full 
and symmetric muscle mass.  The Veteran had flexion from 0 to 30 
degrees, with pain at 30 degrees; extension from 0 to 20 degrees, 
with pain at 20 degrees; right and left rotation from 0 to 25 
degrees, with pain at 25 degrees; and right and left rotation 
from 0 to 20 degrees, with pain at 20 degrees.  The Veteran had 
normal lower extremity reflexes, muscle strength (save somewhat 
limited hip strength), and intact sensation.  The examiner 
diagnosed chronic low back pain with degenerative disc disease.

A December 2005 MRI was prematurely stopped due to the Veteran's 
pain, but did show disc narrowing from L1 to L5, moderate right 
foraminal stenosis at L3-L4 and L4-L5, moderate annular bulging 
at L3-L4, mild to moderate left foraminal stenosis at L3-L4 and 
L4-L5.  There was no obvious disc herniation.  August 2007 x-rays 
showed prominent degenerative changes throughout much of the 
lumbar spine, particularly severe at L3-L4 and L4-L5.  Additional 
records show continuous management of pain with medication and 
intermittent additional treatment, to include physical therapy 
for strengthening.

In March 2009, the Veteran had a smooth, steady gait.  In August 
2009, the Veteran reported tingling in his legs, primarily the 
medial calf, that had been present for several years.  The 
Veteran reported some subjective weakness, but no change in bowel 
or bladder control.  There were no radicular symptoms of the legs 
with the valsalva maneuver and the Veteran denied any current 
tingling.  Negative testing included Lesague's, lumbar test at 90 
degrees, Patrick's, flip, standing flexion, and Stork / Gillet.  
The Veteran had decreased sensation from the knees distally 
compared to the hands and there was some loss of sensation in the 
toes on monofilament testing.  The Veteran had normal lower 
extremity strength, but poor extensibility strength in the back.  
The assessment was lumbar spondylosis, paresthesis with loss of 
kinesthetic and protective sensation, and possible peripheral 
neuropathy.  Based on the foregoing, the Veteran was referred for 
EMG testing.

At the September 2009 EMG, the Veteran denied bowel or bladder 
control problems.  There were no radicular symptoms down the legs 
with valsalva maneuver.  The Veteran denied current numbness or 
tingling.  Straight leg raises were negative, the Veteran had 
intact sensation to light touch in the lower extremities, normal 
strength in the lower extremities, and reflexes were 1 out of 4 
in the right patellar but otherwise normal bilaterally.  After 
conducting electromyography, motor nerve conduction velocity 
studies, and sensory nerve conduction studies, the examiner 
concluded that the findings were normal, without evidence of 
peripheral neuropathy.  The examiner recommended that the Veteran 
stop drinking alcohol and opined that the problems may be due to 
a vitamin B12 issue.

The Veteran was afforded a second VA examination in December 
2009.  The examiner noted review of the claims file and medical 
records.  The Veteran reported a history of urinary urgency, 
frequency, nocturia, erectile dysfunction, numbness, and 
paresthesias.  The Veteran denied bowel or bladder incontinence.  
The examiner concluded that the above problems were unrelated to 
the Veteran's back disability, stating that the urinary tract 
symptoms were under repetitive evaluation in primary care for 
questions of metabolic and urinary tract etiology.  In addition, 
the examiner found that some of the neuropathy symptoms were 
related to polyneuropathy that was also under evaluation and 
treatment.  The Veteran reported a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain with weather 
changes or significant bending, with radiation into the anterior 
thighs.  The Veteran noted severe flare-ups every two to three 
weeks, with a duration of three to seven days.  The flare-ups 
stopped most of his activities until he was able to implement 
stretching techniques to alleviate the pain.  The Veteran denied 
any incapacitating episodes in the past month, but eight episodes 
in the past year that required the Veteran to lie down.  The 
Veteran stated that he was able to walk more than a quarter mile, 
but less than a mile.  On examination, the Veteran had a normal 
gait, posture, and head position, with no abnormal spinal 
curvature or objective evidence of spasm, atrophy, guarding, pain 
with motion, tenderness, tenderness, or weakness.  Muscle testing 
was normal.  In the lower extremities, there was absent sensation 
to vibration, pinprick, and light touch bilaterally.  The 
examiner indicated that the sensory problems were from the mid 
calf to foot circumferentially and bilaterally.  The Veteran had 
a hypoactive knee jerk and ankle jerk.  The Veteran had flexion 
from 0 to 40 degrees; extension from 0 to 10 degrees; left and 
right lateral flexion from 0 to 20 degrees; and left and right 
lateral rotation from 0 to 20 degrees.  There was objective 
evidence of pain on range of motion, but no additional decreased 
motion following three repetitions of motion.  Lasegue's sign was 
positive bilaterally.  Contemporaneous x-rays showed no 
significant changes.  The Veteran stated that he had been 
medically retired since September 1999 because of his low back 
problems.  The Veteran's back problems affected his usual daily 
activities, with severe effects on chores, prevented sports, 
moderate effects on shopping, exercise, recreation, and travel, 
mild effects on bathing and dressing, and no effects on feeding 
and grooming.  The examiner concluded that the low back 
disability was a complicated syndrome related to several 
structural problems.  The examiner also considered the Veteran's 
reports of tingling in the lower extremities.  In that regard, 
the examiner noted that the Veteran's September 2009 EMG had not 
validated a radicular component, but observed that the test 
provider recommended follow-up treatment from the Veteran's 
primary care provider.  On examination, the Veteran had normal 
lower extremity strength, but decreased reflexes in the bilateral 
knees and ankles.  In addition, a sensory function report 
indicated absent perception with respect to vibration, pain, and 
light touch in the bilateral lower extremities.  In the end, the 
examiner diagnosed polyneuropathy and stated that the etiology of 
the problem had not been determined.

In November 2009, the Veteran had a follow-up visit for his 
bilateral lower extremity parasthesia.  The Veteran reported 
unchanged tingling in the medial aspect of the calf and over the 
knees.  The Veteran denied current tingling, but that it was more 
of a problem at night.  The Veteran's diagnosis remained 
unchanged with no evidence of radiculopathy and peripheral 
neuropathy not evident based on the September 2009 EMG study.

In February 2010, the Veteran was seen following twelve sessions 
of physical therapy for his back pain.  The Veteran reported no 
improvement.  The examiner noted the Veteran's negative EMG 
study, but questioned whether there was sensory radiculopathy 
missed on the EMG and started the Veteran on Neurontin.  In March 
2010, the Veteran had a negative lumbar Phalen's test, as well as 
negative Patrick's, flip test at 80 degrees, straight leg raise 
at 75 degrees, Lesague's, and standing flexion test.  The Veteran 
had abnormal muscle stretch reflex in the right ankle, but his 
sensation was intact to light touch in the bilateral lower 
extremities.  The Veteran also had a normal gait, but heel 
walking increased his pain.  In May 2010, the Veteran had 
negative testing again, as in March 2010, with normal muscle 
strength, reflexes, and light touch sensation in the lower 
extremities.

In short, the medical evidence simply does not indicate the 
Veteran's spine is ankylosed (frozen) or that his low back 
disability causes incapacitating episodes amounting to at least 
six weeks per year.  Indeed, while the Veteran reported eight 
episodes in the previous year that required he lie down, such bed 
rest appears to have been self-imposed and there is no evidence 
or suggestion that a physician prescribed bed rest at any time in 
the twelve months prior to the December 2009 VA examination.  
Thus, even assuming a diagnosis of intervertebral disc syndrome, 
the Veteran has not incurred incapacitating episodes of at least 
six weeks in the previous year sufficient to warrant a higher 
rating under DC 5243.   
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted 
under 38 C.F.R. § 4.124a (2010) if supported by objective medical 
evidence.  In this regard, the Board notes that disability 
ratings for diseases of the peripheral nerves under DC 8520 are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120 (2010).  An 80 percent 
rating is assignable for complete paralysis of the sciatic nerve; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  A 60 percent rating may be assigned for incomplete 
paralysis of the sciatic nerve which is severe, with marked 
muscular atrophy.  A 40 percent rating is assignable when 
moderately severe.  A 20 percent rating may be assigned when 
moderate.  A 10 percent rating may be assigned when mild.  38 
C.F.R. § 4.124a, DC 8520 (2010).  The Board observes that the 
words "mild," "moderate" and "severe" as used in the various 
DCs are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2010).

In this case, the Board notes conflicting evidence of 
neurological manifestations.  As noted above, the Veteran has 
reported tingling in his bilateral calves and knees during the 
entire appellate time period.  In addition, several physical 
examinations have shown objective evidence of decreased lower 
extremity reflexes and sensation.  Multiple other examinations, 
however, have not found decreased reflexes and have noted intact 
gross sensation.  In addition, examinations have demonstrated 
negative results on straight leg raises (save for the December 
2009 VA examination) and other tests to determine whether lower 
extremity symptomatology is related to the Veteran's low back 
disability.  The Veteran has also reported subjective weakness 
that has not been confirmed by examination.  Based on the 
possibility of peripheral neuropathy, the Veteran was provided 
with a September 2009 EMG study.  The results of that EMG study, 
however, were normal, without evidence of peripheral neuropathy.  
The EMG examiner concluded that the Veteran's problems were most 
likely related to a vitamin B12 deficiency.  In the subsequent 
December 2009 VA examination report, however, the examiner 
concluded that the totality of the evidence indicated that the 
Veteran did have polyneuropathy, but the examiner noted that the 
etiology of the polyneuropathy was unclear and had not been 
determined.

The Board acknowledges the Veteran's consistent reports of 
tingling in the bilateral lower extremities, especially at night.  
Certainly, the Veteran can attest to factual matters of which he 
had first-hand knowledge, such as subjective complaints of 
tingling in the lower extremities.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Board notes, however, that the 
Veteran has never explicitly attributed these symptoms to his low 
back disability and the medical evidence of record does not 
establish a clear etiology.  The conductor of the September 2009 
EMG study did not diagnose peripheral neuropathy based on the 
normal EMG study and concluded that the Veteran's lower extremity 
tingling was most likely related to a vitamin B12 deficiency and 
not related to his low back.  While the December 2009 VA examiner 
diagnosed polyneuropathy, the examiner noted that the etiology of 
the problem had not been determined.  Subsequent treatment 
records have indicated that there might have been some evidence 
of peripheral neuropathy missed in the September 2009 EMG study, 
but there has been no objective medical evidence to substantiate 
that conclusion.  Thus, the objective medical evidence indicates 
that the Veteran's neuropathy symptoms are most likely related to 
a vitamin B12 deficiency or to some other cause not yet 
determined.  No medical professional has definitively suggested a 
link between the Veteran's low back disability and his lower 
extremity neuropathy symptoms.   
 
The Board has considered the subjective and objective symptoms of 
lower extremity neuropathy.  The Veteran certainly has objective 
evidence of neuropathy and a diagnosis of polyneuropathy.  
However, the December 2009 VA examiner who diagnosed 
polyneuropathy also stated that due to the complications of the 
case the etiology of the polyneuropathy was unknown.  The 
September 2009 EMG study reviewer declined to diagnose peripheral 
neuropathy and concluded that the most likely cause of the 
Veteran's symptoms was a vitamin B12 deficiency.  As no medical 
professional has clearly linked the Veteran's neuropathy symptoms 
to his low back disability and, indeed, suggested that the more 
likely etiology is due to a vitamin B12 deficiency, the Board 
finds the greater weight of the evidence is against granting a 
separate rating for neurological manifestations.  Therefore, a 
separate rating under 38 C.F.R. § 4.124a, DC 8520 is not 
warranted.

As noted, Note 1 of the General Rating Formula for Diseases and 
Injuries of the Spine also provides for evaluating any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
DC.   In addition, the Board will consider the applicability of a 
separate rating for erectile dysfunction.  In this case, the 
Veteran has consistently denied bowel or bladder incontinence.  
However, during the December 2009 VA examination, the Veteran 
reported urinary urgency, urinary frequency of less than every 
three hours during the day and once during the night, and 
erectile dysfunction.  The December 2009 VA examiner considered 
these reported symptoms, but did not attribute them to the 
Veteran's low back disability.  Instead, the examiner found the 
bladder problems and erectile dysfunction as symptomatic of 
metabolic or urinary tract etiology, without indication that 
these problems are related to the Veteran's low back disability.  
The Veteran has not specifically argued that such problems are 
related to his low back disability, nor is there other lay 
evidence indicating such a claim.  Thus, the most competent 
evidence of record indicates that the Veteran's bladder problems 
and erectile dysfunction are unrelated to his low back 
disability.  

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 
4.45; see also DeLuca, 8 Vet. App. 202.  The December 2009 VA 
examiner noted the Veteran has been unemployed since 1999, at 
least in part, due to his back disability.  In addition, the 
December 2005 and December 2009 VA examiners found objective 
evidence of pain on range of motion; however, the examiner did 
not find additional limitation of motion after three repetitions 
of range of motion.  The December 2009 VA examination report also 
noted that the Veteran's back problems resulted in severe 
problems with chores, prevented sports, had moderate effects on 
shopping, exercise, recreation, and travel, and had mild effects 
on bathing and dressing.  That said, the treatment records 
throughout the appellate process overall indicate generally 
stable back pain, controlled by medication.  The December 2005 
and December 2009 examiners noted no objective evidence of spasm, 
tenderness, atrophy, guarding, or weakness.  Thus, the Veteran's 
restricted activities are mainly due to painful motion, which is 
already part of the consideration of his current 40 percent 
rating.  Indeed, the current 40 percent rating is for favorable 
ankylosis of the entire thoracolumbar spine or for forward 
flexion of less than 30 degrees.  As the Veteran does not have 
favorable ankylosis of the entire thoracolumbar spine and has 
flexion of 30 to 40 degrees, with no decrease of motion on 
repetition, the current 40 percent rating clearly contemplates 
and encompasses the Veteran's degree of functional loss.

The Veteran's functional loss does not warrant a greater rating 
then already awarded.  The Veteran has limitation of motion, but 
this is compensated by the current ratings.  There is no wasting 
of the back or lower extremity muscles, which indicates that he 
retains the ability to use these muscles in a close to normal 
fashion and that he, in fact, does so.  Although the Veteran 
reported eight episodes requiring him to lie down in the previous 
year, he has never been prescribed bed rest by a physician.  
Again, the Veteran's spine is not ankylosed.

In sum, the General Rating Formula for Diseases and Injuries of 
the Spine would not result in a higher rating for the Veteran's 
disability for the reasons discussed in detail above. 
 
Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbosacral spine is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's lumbosacral spine 
with the established criteria shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Specifically, the Veteran has flexion of the 
thoracolumbar spine of 30 to 40 degrees.  Moreover, the Veteran 
has subjectively complained of pain, but his range of motion is 
not additionally decreased by pain or other symptomatology on 
repetition, nor does he have ankylosis of the spine or 
incapacitating episodes requiring bed rest prescribed by a 
physician.

In short, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation greater than 40 percent 
for herniated nucleus pulposus, L3, L4, L5, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


